Citation Nr: 0208323	
Decision Date: 07/24/02    Archive Date: 07/29/02	

DOCKET NO.  00-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is a veteran for purposes of receiving 
Department of Veterans Affairs disability compensation 
benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefit sought on appeal.  
The appellant appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In October 
2001, the Board returned the case to the RO for additional 
development, and the case has subsequently been returned to 
the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The service department has verified that the appellant is 
currently on active duty.  


CONCLUSION OF LAW

The requirements for the appellant's recognition as a veteran 
for purposes of receiving VA disability compensation benefits 
have not been met.  38 U.S.C.A. §§ 101(2), (21), (24), 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 
3.6, 3.203 (2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

First, the VA has a duty under the VCAA to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Collectively, the RO's June 1999 decision, 
as well as the statement of the case and the supplemental 
statement of the case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
had been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
as will be explained below, the appellant's claim for VA 
benefits is contingent or dependent upon service department 
verification of the appellant's service status with the Armed 
Forces.  The RO has obtained such information from the 
service department, and as such, the Board finds the VA has 
done everything necessary to assist the appellant in 
obtaining evidence and that no further action is necessary to 
satisfy the requirements of the VCAA.  Accordingly, the case 
is now ready for appellate review.  

The appellant claims entitlement to VA compensation benefits 
based on his service with the United States Navy between 
October 1975 and the date of his retirement on October 31, 
1995.  The record contains service department documents that 
reflect service between October 1975 and October 1995.  
However, a question arose as to the appellant's current 
military status and the RO requested verification from the 
service department.  In a response from the Naval Personnel 
Command dated in August 1999, it was verified that the 
appellant entered active duty on October 8, 1975 and that he 
had not been released from active duty because of his 
confinement based on a sentence of a general court-martial.  
In denying the appellant's claim the RO explained in the 
statement of the case that although the appellant did not 
receive pay and allowance from the Armed Forces while 
confined, he was still an active member of the U.S. Navy.  As 
a result, the RO explained that the appellant did not meet 
the definition of a "veteran", and was not eligible for 
compensation benefits.  The Board agrees.  

Under VA laws and regulations, the term "compensation" means 
a monthly benefit payable by the VA to a veteran because of a 
service-connected disability.  If an individual was 
discharged or released from the service, the discharge or 
release must have been under conditions other than 
dishonorable.  38 C.F.R. § 3.4(a).  The term "veteran" means 
a person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  

For purposes of establishing entitlement to compensation the 
VA may accept evidence of service submitted by a claimant 
without verification from appropriate service department if 
the evidence is:  (1) a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  However, 
when a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a) the VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
In such cases, where service department certification is 
required, the VA has long treated the service department's 
decision on such matters as conclusive and binding on the VA.  
See Soria v. Brown, 18 F.3d 747, 749 (Fed. Cir. 1997); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, it is clear that the appellant has not been 
issued a document that reflects his final release, discharge 
or retirement from the U.S. Navy.  The service department has 
verified that the appellant is still under control of the 
U.S. Navy.  While the appellant has presented a document that 
reflects his separation from service in October 1995, the 
subsequent certification of the appellant's service status is 
binding on the VA.  Accordingly, the Board concludes that the 
appellant is not entitled to status as a veteran for purposes 
of receiving VA disability compensation benefits. 



ORDER

The appellant is not a veteran for purposes of receiving VA 
disability compensation benefits, and the appeal is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

